PER CURIAM.
Appellant was informed against separately for receiving and concealing stolen property and for the crime against nature. Upon his pleading guilty to the former offense he was not prosecuted on the latter. There followed an adjudication of guilt of the crime of Receiving and Concealing Stolen Property, and a sentence of confinement in the state penitentiary for a term of not less than six months and not more than five years. The defendant has appealed in propria persona from the judgment. We have fully examined the record, and the extensive brief which the appellant personally prepared and filed, and conclude that no showing has been made upon which this appellate court could or should disturb the adjudication of guilt of the offense of receiving and concealing stolen property *866which was entered pursuant to the defendant’s plea of guilty to that offense. A judgment entered on a plea of guilty ordinarily can not be reviewed by appeal. State ex rel. Baggs v. Frederick, 124 Fla. 290, 168 So. 252, 253. The record in this case affords no basis to make exception to that rule.
Affirmed.